The appeal, in my opinion, was perfected within the time prescribed by law. I therefore cannot concur in the judgment to dismiss it.
We learn from the record that on February 10, 1928, the day of final hearing, the members from Logan and Auglaize counties voted "Aye" and the members from Shelby county voted "Nay" upon a motion to adopt a resolution confirming their former *Page 221 
order finding for the improvement; that thereupon the president of the board declared the motion lost; and that thereafter no action whatsoever was taken by the board until March 8, 1928, when it again met, all members being present, and, after allowing and ordering the payment of certain bills, unanimously adopted the following resolution:
"Whereas, the resolution offered by Mr. Johnson at the last meeting of the joint board had failed to pass; therefore be it resolved by the joint board of county commissioners of Shelby, Auglaize and Logan counties that the petition for the improvement of the said Muchinnippi Creek and Miami River Improvement No. 2, so called, and all proceedings thereto, be and the same are hereby dismissed."
Did the failure of said board to pass the resolution of February 10th, in and of itself, divest the joint board of all jurisdiction in the premises? I do not think so.
Section 6538, General Code, so far as pertinent here, merely declares when a question shall be decided in the negative. The sole purpose for its enactment was to make certain that which otherwise would be uncertain. No other purpose for its existence is apparent.
Section 6462, General Code, so far as applicable here, provides that the commissioners shall either affirm their former order or shall set it aside and dismiss the petition.
The foregoing sections are independent of each other. They are not conflicting. They are self-limited and self-explanatory. By enacting Section 6538, the Legislature did not, in my opinion, either expressly or impliedly declare that a joint board *Page 222 
could, by merely entering upon its journal a negative vote such as we have here, dispense with the requirements of said Section 6462. One of the cardinal principles of statutory construction is that some effect, if possible, must be given to each and every word of an act. Lewis' Sutherland, Statutory Construction (2d Ed.), volume 2, 731.
Surely the joint board on February 10th had a right to reconsider its vote on said resolution, and if on February 10th, why not at any lawfully called meeting thereafter up to and including March 8th? On March 8th the joint board authorized by resolution the payment of certain bills. If the proceedings were pending on March 8th for the payment of bills, why not for other purposes? The mere fact that the joint board separated on February 10, 1928, without adjourning to a day certain, is of no moment, in the absence of a showing that a right of the appellees below, the defendants in error here, was, by reason thereof, invaded to their damage. The proposition that a deadlock in the board might result, and the proceedings by reason thereof be carried along indefinitely, if said Section 6462 be held mandatory, is without merit. The presumption is that public officers do as the law and their duty require. Lawson's Law of Presumptive Evidence (2d Ed.), p. 67. Furthermore, the courts are always open to grant appropriate relief if peradventure the law is not complied with.
Manifestly, said Section 6462, General Code, is mandatory. Hence its provisions must be strictly obeyed.
It is insisted by counsel for defendants in error that the rule enounced in the fourth proposition of *Page 223 
the syllabus in the case of Rambarger v. Curl et al., Commrs.,115 Ohio St. 81, 152 N.E. 18, is controlling. That paragraph reads:
"4. When a board of county commissioners has found against a county ditch improvement, it has divested itself of all jurisdiction in the premises, and is without power to reinvest itself with such jurisdiction."
A careful reading of the facts in that case, however, convinces me that it is not an authority upholding the judgment entered in the court below. In that case the board on December 29, 1924, entered upon its journal the following resolution:
"And it appearing that this board is without jurisdiction to further proceed with the improvement, be it resolved by this board of county commissioners that we hereby dismiss all action taken on the Hayes county ditch. * * * Therefore, be it resolved that the proceedings of January 12, 1923, relative to said Hayes ditch be, and is hereby, set aside and rescinded."
Thereafter, on March 17, 1925, said board amended and corrected assessments levied prior to December 24, 1924, and levied upon the lands of Hart the sum of $100.
Obviously the facts in that case are different from the facts in the instant case. Time and time again our Supreme Court has declared that the syllabus of a case must be read in the light of the facts as disclosed by the record. State, ex rel., v.Edmondson, 89 Ohio St. 93, 107, 105 N.E. 269, 52 L.R.A. (N.S.), 305, Ann. Cas. 1915D, 934. The fourth paragraph of the syllabus in the Rambarger case is, therefore, in my opinion, not decisive of the question here. *Page 224 
A board of county commissioners speaks only through its journal. In the instant case the joint board terminated the proceedings on March 8th. Thereafter, and within 21 days from that date, the appeal was perfected. Clearly the appellants below, who are plaintiffs in error here, were within time.
For the reasons stated, the judgment of the court below should be reversed and the cause remanded to that court for further proceedings according to law.